DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    This is in response to RCE filed on 6/10/2022 in which claims 1-9,11-22 and 24-28 are pending and claims 10 and 23 are cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-26, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Zhuo et al (US 10673475 B1) teaches  a transmitter of a communication system using hybrid digital/analog beamforming, configured to perform a code division feedback method for digital pre-distortion DPD. The transmitter further comprise a combining antenna at the receiver chain, instead of the plurality of combining modules. The combining antenna may receive the combined feedback signal r through the wireless channel. The DPD adaptation module can compute the wireless channel. After computing, the DPD adaptation module may adjust the DPD module to cancel the distortion. In addition the prior closest prior art of Kushnir (US 20200067466 A1) teaches a wireless communication device further includes an antenna port configured to couple the RF front end circuit to a phased array of dual polarized antennas each antenna having a horizontal polarization and a vertical polarization, and a feedback line of the DPD feedback circuit coupled to the antenna port. The feedback line provides samples of the PAs outputs on a receive path from one of the horizontal or vertical polarizations of each of the dual polarized antennas not used for transmitting, when the phased array is connected to the antenna port. However the closest prior arts above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: sampling the signal, received over the air, at one or more RF receive elements,  wherein: the one or more RF transmit elements comprises one or more horizontal elements and the one or more RF receive elements comprises one or more vertical elements; or the one or more RF receive elements comprises one or more horizontal elements and the one or more RF transmit elements comprises one or more vertical elements and calculating coefficients for a digital pre-distorter (DPD) based on samples and the transmitted signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       US 20200067466 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633